The defendant was convicted of the offense of unlawfully possessing non-tax-paid whisky. The evidence, including a confession of his guilt made by the accused, amply authorized the jury to find that on the date charged in the accusation the defendant was unlawfully in possession of 35 gallons of non-tax-paid whisky, one gallon thereof being under the defendant's bed in his dwelling house, and the rest of the whisky being in his coal house.
The excerpt from the court's charge, complained of in a special ground of the motion for a new trial, considered in the light of the entire charge and the facts of the case, shows no cause for a reversal of the judgment.
The denial of a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                       DECIDED SEPTEMBER 10, 1946.